department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n release number release date date date contact person identification_number ein contact number uil legend m n o dear ------------------ this letter responds to your request for rulings under sec_501 and of the internal_revenue_code facts you are a nonprofit corporation recognized as an organization described in sec_501 of the code your stated exempt purposes are to promote ---------------------------------------------------- and to support to the broadest extent possible the --------------- research program of m a federal_agency in furtherance of this purpose you engage in the following activities operating -------------------------at m managing fellowship and research grants that support programs at m and administering group health insurance and other types of insurance programs for certain employees contractors and volunteers who work at or for m m operates trainee programs that provide an opportunity for recent pre-doctoral and doctoral degree recipients to pursue basic and --------------------------research at m facilities m policy requires that trainees in these programs collectively trainees and others who work at or for m for at least hours per week have adequate health_insurance_coverage however many trainees and other m workers are ineligible for federal health benefits because they do not qualify as government employees or are not present at m for consecutive months congress created n a nonprofit organization separate and distinct from you to help recruit and support researchers at m an amendment to this legislation authorized n to administer m- related fellowships and grants that may include stipends health insurance benefits and other appropriate expenses it also authorized n to use the resources of existing nonprofit_corporations with missions similar to that of n including you to provide these fellowships and grants you and n entered into an agreement which is still in effect under which you agreed to cooperate in providing services in support of m among other activities you agreed to continue administering a group hospitalization and major medical plan for persons working at m who are not eligible for the health insurance plans available to federal employees for many years prior to this agreement you had administered a similar health insurance plan for m you have contracted with insurance_company o to provide a basic group health insurance plan health insurance plan that covers m trainees and other m workers who do not qualify for federal health insurance these workers include guest researchers exchange scientists special volunteers contractors and full-time temporary employees you negotiate the insurance_contract with o determine and process eligibility decisions communicate the plan features and rates to subscribers administer claims and billing issues collect premiums and monitor legislative developments that affect the health insurance plan you represent that these are activities that would normally be carried on by an employer like m or other health plan_sponsor not by an insurance_company or other third party payor m has adopted a written policy requiring that it pay for health insurance to cover trainees and their dependents m pays the premiums for those trainees who elect to be covered under the health insurance plan to you and you pay the premiums to o if a trainee elects to obtain health insurance through another source m will reimburse that trainee up to the premium amount that m would have paid if the trainee were covered under the health insurance plan almost all of m’s workers who are covered under the health insurance plan are trainees and almost all trainees are insured through the health insurance plan the remaining trainees have other coverage via a spouse sponsoring employer or other source although m could contract directly with o or another insurance_company to provide basic health insurance to its workers who do not qualify for federal health insurance m has chosen instead to contract ---------------------------------------------------------------------------------------------------------------- -------------------these responsibilities to you m has done so to save money maximize efficiency and relieve itself of administrative burdens you state that if m were to contract with o directly each of m’s centers for which its trainees work would have to obtain its own insurance_contract with o thereby increasing the overall administrative burden and cost to m separate contracts for each center would result in smaller pools of insureds and therefore higher premiums also outsourcing its group_insurance administrative responsibilities frees m from the related administrative burdens freeing up resources to devote to its charitable and educational programs the contract between you and o requires you to make premium payments to o equal to the estimated claims for the following year however your potential liability under the contract is higher than the amount of your premium payments to o for that year accordingly each year you collect from m a premium equal to the amount of your potential liability under the contract you hold an amount equal to the difference between your premium payments to o and your potential liability under the contract in an internal reserve_account to meet any future liabilities you may incur under the health insurance plan if there is a surplus in the internal reserve_account at the end of the year after all claims are paid then you retain such surplus and use it for other programs in furtherance of your exempt purposes primarily in support of biomedical research activities at m in exchange for your administration of the health insurance plan m also pays you an annual administrative fee rulings requested your administration of the health insurance plan lessens the burdens of government and therefore your operation of the health insurance plan does not jeopardize your sec_501 tax-exempt status the income you receive from m related to administration of the health insurance plan is not subject_to unrelated_business_income_tax under the provisions of sec_511 through of the code law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable educational or scientific purposes provided no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable as used in sec_501 of the code is to be construed in its generally accepted legal sense and may include lessening the burdens of government revrul_85_1 1985_1_cb_177 provides that the determination of whether an activity lessens a burden of government is based upon whether the organization’s activities are activities that a government unit considers to be its burdens and whether such activities actually lessen such governmental burden an activity is a burden of government if there is an objective manifestation by the government unit that it considers the activities of the organization to be its burden such consideration may be evidenced by the interrelationship between the government unit and the organization in this context the lessening of the burdens of government is determined by considering all the relevant facts and circumstances an organization’s performance of activities that a government unit treats as an integral part of its programs is evidence that the organization is lessening the burdens of government revrul_85_2 1985_1_cb_178 provides that the determination of whether an activity lessens a burden of government is based upon whether the organization’s activities are activities that a government unit considers to be its burdens and whether such activities actually lessen such governmental burden an activity is a burden of government if there is an objective manifestation by the government unit that it considers the activities of the organization to be its burden a favorable working relationship between the government and the organization is strong evidence that the organization is lessening the burdens of government sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_trade_or_business taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions directly attributable to such business activity with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the organization’s need for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes analysis administering health insurance for trainees and others who work at m but who do not qualify for health insurance benefits currently available to federal employees furthers the exempt_purpose of lessening the burdens of government pursuant to the criteria set forth in rev ruls and supra first m considers this activity to be its burden promoting public health and supporting medical_research are well established functions of state and local governments in carrying out these functions m seeks to attract and support research personnel by providing them with health_insurance_coverage it does so in part through the health insurance plan which is operated pursuant to specific legislative authority thus administration of the health insurance plan is necessary to m’s performance of its governmental responsibilities furthermore m has established a policy requiring that it pay for the health insurance of its trainees and their dependents under this policy m transfers to you funds to cover premiums for trainees who elect coverage under the health insurance plan and reimburses trainees who elect other coverage up to the health insurance plan’s premium amount m also pays you an administrative fee by taking on financial responsibility for administration of the health insurance plan m has further manifested its intent that the provision of health insurance is part of its burden second m’s burden is actually lessened by your administration of the health insurance plan the administration of this plan is an integral part of m’s operations instead of administering the plan itself m has contracted ----------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------with you to do so your administration of the plan saves m money and ensures maximum efficiency by reducing the premium amounts that m pays for the insurance moreover if m were to contract with o directly each of m’s centers would have to obtain their own insurance contacts with o thereby increasing the overall administrative burden and cost to m thus you are lessening the burdens of government by administering the health insurance plan further there is a close working relationship between you and m m refers its workers needing health insurance to you to obtain coverage you have administered group health insurance plans for m employees contractors and volunteers for many years this close working relationship is further evidence that you are lessening the burdens of government according to the criteria set forth in rev ruls and supra because your administration of the health insurance plan lessens the burdens of government it qualifies as a charitable activity under sec_501 of the code and sec_1 c - d of the income_tax regulations therefore your administration of the health insurance plan does not jeopardize your sec_501 tax-exempt status similarly your administration of the health insurance plan is substantially related to your tax- exempt purposes for purposes of sec_513 of the code and the income you receive from m ie administrative fees and internal reserve_account surplus related to your administration of the health insurance plan is not unrelated_trade_or_business taxable_income under sec_512 therefore income you receive from your administration of the health insurance plan does not result in unrelated_business_income_tax under sec_511 ruling sec_1 your administration of the health insurance plan lessens the burdens of government and therefore your operation of the health insurance plan does not jeopardize your sec_501 tax-exempt status the income you receive from m related to administration of the health insurance plan is not subject_to unrelated_business_income_tax under the provisions of sec_511 through of the code this ruling is based on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely steven grodnitzky manager exempt_organizations technical group enclosure notice cc
